Case 1:21-cv-01411-WFK-LB Document 2 Filed 03/11/21 Page 1 of 3 PageID #: 149
[Type text;



garth gary john, living man
denise nordia edwards-john, living woman
On the county at Large, queens
C/o 109-52 174th Street
Jamaica, Queens, nation New York
Zip exempt: Near [11433]-9998


                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK


                                                                           i
garth gary john, living man;                                Case   No.:

denise nordia edwards-john,
living woman.                                               Notice of Invocation of
                   Petitioners,                             Premises of Haines v. Kerner,
                                                            404 US 519

         vs.
                                                                               KUNTZ,J.
Central Loan Administration &
                                                                                  bloom, m,j.
Reporting (Cenlar) et al;
CITIMORTGAGE INC.;
110/174holding LLC; FNC                                                   MZTiiTe
Insurance Agency,
                   Respondents,                                                   I I 202!

garth john, living man,                                                   PRO SE~OFFrnF
denise edwards-john, living
woman.

Real Party(ies) In Interest.

NOW COMES, garth john, living man, and denise john, living
woman, appearing pro per, and notices this court to take notice
that petitioner as pro per living wo/man are invoking doctrine
of Haines v. Kerner, 404 U.S. 519 (1972) and Louisville and N.R.
V. Schmidt, 177 U.S. 230 (1900) wherein substance governs over
mere form.

RESPECTFULLY SUBMITTED this X/. -                                    March, A.D. 2021.



                                                garth john, living man

[(G John) Notice of Haines v. Kerner 210128]. Page 1 of I
Case 1:21-cv-01411-WFK-LB Document 2 Filed 03/11/21 Page 2 of 3 PageID #: 150




garth gary john, living man
denise nordia Edwards-john, living woman
On the county at Large, queens
C/o 109-52 174th Street
Jamaica, Queens, nation New York
Zip exempt: Near [11433]-9998


                                  tJNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK



garth gary john, living man;                          CaseiJjo                       1
denise nordia Edwards-john,
living woman.                                         Certificate of Service KUNTZ, J.
                   Petitioners,

         vs.                                                                    bloom, MJ

Central Loan Administration &
Reporting (Cenlar) et al;
CITIMORTGAGE INC.;
                                                                      KgllDWi
110/174holding LLC; FNC
Insurance Agency,
                   Respondents,
                                                                 [m
                                                                      MAR 1 1 2021
                                                                                     1
garth john, living man,                                          PRO SE OFFICE
denise john, living woman.
Real Party(ies) In Interest.

A copy of
1. Petition to Confirm Arbitration Award
2. Affidavit in Support of Petition to Confirm Arbitration Award
3. Memorandum in Support of Petition to Confirm Arbitration
     Award
4. List of Exhibits in Support of Petition to Confirm
      Arbitration Award
5. Notice of Invocation of Premises of Haines v. Kerner, 404 US
      519


was served upon Respondents,




[{G John)Certificate of Service 210128], Page 1 of2
Case 1:21-cv-01411-WFK-LB Document 2 Filed 03/11/21 Page 3 of 3 PageID #: 151




         Central Loan Administration & Reporting, (Cenlar) et.al..
         Assigns and successors,
         4400 ALPHA ROAD
         DALLAS, TEXAS 75244
         Certified Mail #7012 2210 0001 0914 3120

         CITI MORTGAGE INC.
         1000 Technology Drive
         Fallon MO 63368-2240
         Certified Mail #7012 2210 0001 0914 3137

         110/174 Holding LLC.,
         80-30 164th Street
         Hillcrest Estates, New York 11432
         Certified Mail #7012 2210 0001 0914 3144

         FNC INSURANCE AGENCY
         P.O. BOX 10008, MIC 0003
         Hagerstown MD 21747-0008
         Certified Mail #7012 2210 0001 0914 3151


on or about the                  \1    day of March 2021 via USPS certified mail
with Green RETURN Receipt of service.
RESPECTFULLY SUBMITTED this                           Ji   day of March, A.D. 2021.




                                               garth^john, living man




[(G John)Certificate of Service 210128], Page 2 of2
